DocuSign Envelope ID: DB2C515B-BE0F-4FFA-8C96-018F6452C793
              Case 6:19-cv-01351-CEM-TBS Document 1 Filed 07/23/19 Page 1 of 9 PageID 1




                                      IN THE UNITED STATES DISTRICT COURT
                                      FOR THE MIDDLE DISTRICT OF FLORIDA
                                               ORLANDO DIVISION


                  Shawn Willis,                                  )
                                     Plaintiff,                  )

                                                                 )
                  vs.                                            )     CASE NO. ___________________

                                                                 )
                  RAYTHEON COMPANY , A FOREIGN )
                  PROFIT CORPORATION,          )
                                               )

                                   Defendant.                    )
                                                                 )


                                                    COMPLAINT
                                             AND DEMAND FOR JURY TRIAL

                         Shawn Willis, Plaintiff herein, files this Complaint against RAYTHEON

                COMPANY , Defendant herein, and alleges:

                                                             PARTIES


                         1.      Plaintiff Shawn Willis, an individual, resides in Harris County, Texas.
                         2.      Defendant, Raytheon Company, a Foreign Profit Corporation, has a
                principal place of business at 870 Winter Street, Waltham, Massachusetts, 02451 and a
                registered agent address of 1200 S. Pine Island Road, Plantation in Broward County,
                Florida.
                                                        JURISDICTION
DocuSign Envelope ID: DB2C515B-BE0F-4FFA-8C96-018F6452C793
              Case 6:19-cv-01351-CEM-TBS Document 1 Filed 07/23/19 Page 2 of 9 PageID 2




                         3.      The action arises under 42 U.S.C. Section 2000e and Section 760 of the

                Florida Statutes as hereinafter more fully appears.

                         4.      This Court has supplemental jurisdiction over state law claims discussed

                below under 28 U.S.C. Section 1367(a) because they arise out of the same case or

                controversy.

                                                     NATURE OF ACTION

                         5.      This is an action under Title 42 U.S.C. Section 2000e-2(a) et. seq. as

                amended by the Civil Rights Act of 1991 to correct unlawful employment practices on

                the basis of sex.

                                                 CONDITIONS PRECEDENT

                         6.      All conditions precedent to jurisdiction have occurred or been complied

                with:    a charge of discrimination was filed with the Equal Employment Opportunity

                Commission within three-hundred days of the acts complained of herein and Plaintiff's

                Complaint is filed within ninety days of Plaintiff's receipt of the Equal Employment

                Opportunity Commission's issuance of a right to sue letter.

                                                             FACTS

                         7.      Plaintiff was hired by Defendant Raytheon Company on or about June 24,

                2014 as a Senior Human Resources Developer.

                         8.      Plaintiff, a male, had been falsely accused of making offensive statements

                to a female colleague, along with several other males he worked closely with, and

                violating policies of the workplace.



                                                               !2
DocuSign Envelope ID: DB2C515B-BE0F-4FFA-8C96-018F6452C793
              Case 6:19-cv-01351-CEM-TBS Document 1 Filed 07/23/19 Page 3 of 9 PageID 3




                         9.      The accuser, a female, had only been transferred to the Plaintiff’s unit

                about eight months prior to the allegations she made against Plaintiff, due to issues she

                had with the Command Staff at her previous designated camp.

                         10. Almost immediately after the allegations had been made Plaintiff suffered a

                hostile work environment in his employment with Defendant.

                         11.     After an investigation, the allegations against Plaintiff were deemed

                unfounded, however, Plaintiff was terminated by Defendant.

                         12.     Plaintiff performed at an exceptional level, void of any complaints

                regarding his conduct or performance, prior to the unsubstantiated allegations.

                         13.     Plaintiff along with other former employees, vehemently denied the

                accusations.

                         14.     Defendant Raytheon Company, (hereinafter referred to as “Defendant”)

                failed and refused to take appropriate remedial action after the investigation concluded

                and instead of addressing the harmful and divisive affects that the unfounded and

                insidious allegations had on the Plaintiff, the Defendant terminated his employment.

                         15.     As a direct and proximate result of the actions by Defendant, Plaintiff

                suffered pain and suffering.

                                           COUNT ONE
                 SEXUAL DISCRIMINATION BY RAYTHEON COMPANY IN VIOLATION OF
                TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000E (TITLE VII)
                                  AND FLORIDA CIVIL RIGHTS ACT

                         16.     Plaintiff adopts by reference, as if set out fully and completely in this




                                                             !3
DocuSign Envelope ID: DB2C515B-BE0F-4FFA-8C96-018F6452C793
              Case 6:19-cv-01351-CEM-TBS Document 1 Filed 07/23/19 Page 4 of 9 PageID 4




                Count, the following statements of this Complaint: Paragraphs 1 through 15.

                         17.     Defendant intentionally engaged in unlawful employment practices

                involving Plaintiff because he is a male.

                         18.     Defendant intentionally discriminated against Plaintiff in connection with

                the compensation, terms, conditions and privileges of employment or limited, segregated

                or classified Plaintiff in a manner that would deprive or tend to deprive him of any

                employment opportunity or adversely affect him status because of Plaintiff's sex in

                violation of 42 U.S.C. Section 2000e-2(a).

                         17.     Defendant intentionally classified Plaintiff in a manner that deprived him

                of an equal employment opportunity that was provided to female employees similarly

                situated in violation of 42 U.S.C. Section 2000e-2(a).

                         18.     Defendant discriminated against Plaintiff based on his sex, as described

                above, in violation of him rights under 42 U.S.C. Section 2000e-2(a). Defendant, knew

                or should have known of the unjust and discriminatory treatment, yet failed to take

                prompt remedial action.

                         WHEREFORE, Plaintiff demands judgment against Defendant for general
                damages, special damages, attorney's fees, and for such other and further relief, in law or
                in equity, to which Plaintiff may be justly entitled.
                                                  COUNT TWO
                   RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT
                   OF 1964, 42 U.S.C. § 2000E (TITLE VII) AND FLORIDA CIVIL RIGHTS ACT
                                        AGAINST RAYTHEON COMPANY

                         19.     Plaintiff adopts by reference, as if set out fully and completely in this



                                                              !4
DocuSign Envelope ID: DB2C515B-BE0F-4FFA-8C96-018F6452C793
              Case 6:19-cv-01351-CEM-TBS Document 1 Filed 07/23/19 Page 5 of 9 PageID 5




                Count, the following statements of this Complaint: Paragraphs 1 through 15.

                         20.     Plaintiff alleges that Defendant, instituted a campaign of retaliation, which

                included Plaintiff, almost immediately after the false accusations targeting Plaintiff were

                made and Defendant had notice of the unfounded nature of the allegations.

                         21.     The Defendant employer retaliated by allowing current and former

                employees and representatives of the Defendant to marginalize and belittle Plaintiff

                before former employee's termination.          Defendant’s representatives addressed and

                handled Plaintiff like a criminal, escorting him from his living quarters and prohibiting

                him from returning for several days. Furthermore, Defendant failed to provide adequate

                details around the initiation of the investigation against him.

                         22.     The acts alleged in this Complaint constitute a violation of Section

                760.10(7), Florida Statutes, "it is an unlawful employment practice for an employer to

                discriminate against any person because that person has opposed any practice which is an

                unlawful employment practice under this section, or because that person has made a

                charge, testified, assisted in any manner in an investigation, proceeding or hearing under

                this section.” This retaliation was and is due to Plaintiff exercising Plaintiff's rights by

                opposing a discriminatory practice. Plaintiff suffered damages for which Plaintiff herein

                sues.

                         WHEREFORE, Plaintiff demands judgment against Defendant for general
                damages, special damages, attorney's fees, and for such other and further relief, in law or
                in equity, to which Plaintiff may be justly entitled.




                                                               !5
DocuSign Envelope ID: DB2C515B-BE0F-4FFA-8C96-018F6452C793
              Case 6:19-cv-01351-CEM-TBS Document 1 Filed 07/23/19 Page 6 of 9 PageID 6




                                                COUNT THREE
                                    RESPONDEAT SUPERIOR AND RATIFICATION

                         23.     Plaintiff adopts by reference, as if set out fully and completely in this

                Count, the following statements of this Complaint: Paragraphs 1 through 15.

                         22.     Plaintiff was subjected to a hostile work environment in his employment

                with Defendant and unequal treatment as a result of an unfounded investigation launched

                against him.

                          23.    The hostility toward Plaintiff consisted of the following: performing an

                unprecedented welfare health inspection that targeted only the wrongfully accused former

                employees, including Plaintiff, and failed to include; not only the former employee whose

                false allegations launched the investigation, but any other employees outside of those

                who were affiliated with the Plaintiff.

                         24.     Defendant relied on the biased positions of Major Walters and Mr. David

                Woods, questionable allegations and motives of the female accuser, and terminated

                Plaintiff’s employment based on their baseless opinions and on the uncorroborated

                statements of translators who had no first-hand knowledge of the behaviors, conduct or

                actions of the Plaintiff and the alleged outside of hearsay statements.

                         25.     Plaintiff has exhausted him administrative remedies prior to bringing this

                action. Plaintiff has complied with all conditions precedent prior to bringing this action.

                         WHEREFORE, Plaintiff demands judgment against Defendant for general
                damages, special damages, attorney's fees, and for such other and further relief, in law or
                in equity, to which Plaintiff may be justly entitled.



                                                              !6
DocuSign Envelope ID: DB2C515B-BE0F-4FFA-8C96-018F6452C793
              Case 6:19-cv-01351-CEM-TBS Document 1 Filed 07/23/19 Page 7 of 9 PageID 7




                                                       COUNT FOUR
                                              LOSS OF EARNING CAPACITY

                         26.     Plaintiff adopts by reference, as if set out fully and completely in this

                Count, the following statements of this Complaint: Paragraphs 1 through 15.

                         27.     Defendants terminated Plaintiff prematurely and without justifiable reason

                and have disclosed sensitive personnel information regarding Plaintiff in an effort to

                tarnish his stellar record of employment with Defendant.

                         28.     Defendant failed to take any action to repair the tarnished image the

                salacious allegations caused to Plaintiff’s reputation and retaliated against Mr. Dunn, by

                terminating his employment less than one month after the conclusion of an investigation

                that garnered no evidence of wrongdoing by Plaintiff.

                         29.     Plaintiff suffers as a result of the wrongful termination, as he attempts to

                acquire new employment in his field based on his qualifications.

                         WHEREFORE, Plaintiff demands judgment against Defendants for general

                damages, special damages, attorney's fees, and for such other and further relief, in law or

                in equity, to which Plaintiff may be justly entitled.


                                               DEMAND ATTORNEY'S FEES

                                 Plaintiff has employed Rasheed Karim Allen for representation in this

                action, and has agreed to pay a reasonable attorney fee to Rasheed Karim Allen.

                         Plaintiff is entitled to recover reasonable attorney's fees incurred in connection

                with this action pursuant to, inter alia, Section 760.021 of the Florida Statutes and Section



                                                              !7
DocuSign Envelope ID: DB2C515B-BE0F-4FFA-8C96-018F6452C793
              Case 6:19-cv-01351-CEM-TBS Document 1 Filed 07/23/19 Page 8 of 9 PageID 8




                706(k) of Title VII of the Civil Rights Act of 1964.

                                                DEMAND FOR JURY TRIAL
                                 Plaintiff demands a trial of this action by jury.
                                                 DEMAND FOR JUDGMENT
                         WHEREFORE, Plaintiff demands a jury trial of this action, and further requests
                this Court accept jurisdiction over this matter; demands judgment against Defendant for
                general damages; award Plaintiff for his past and future loss of wages and benefits, plus
                interest; award Plaintiff compensatory and punitive damages; order Defendant to award
                Plaintiff attorneys' fees incurred in connection with this action; and grant Plaintiff such
                additional or alternative relief as the Court deems just and proper, in law or in equity, to
                which Plaintiff may be justly entitled.


                                                CERTIFICATE OF SERVICE

                        I hereby certify that on July 22, 2019, a copy of the foregoing document was
                electronically filed with the Clerk of the Court by using the CM/ECF system which will
                send a notice of electronic filing to the persons listed below.

                Kevin D. Zwetsch
                Attorney for Defendant
                100 N Tampa St Ste 3600
                Tampa, FL 33602-5867
                kevin.zwetsch@ogletreedeakins.com


                                                             Respectfully submitted,



                                                                 ALLEN & DAWSON, PLLC.
                                                                 189 S. Orange Avenue, Suite 1530-B
                                                                 Orlando, Florida 32801
                                                                 Telephone: (407) 986-2092
                                                                 E-Mail: rasheed@allen-dawson.com



                                                                !8
DocuSign Envelope ID: DB2C515B-BE0F-4FFA-8C96-018F6452C793
              Case 6:19-cv-01351-CEM-TBS Document 1 Filed 07/23/19 Page 9 of 9 PageID 9




                                                              Secondary E-Mail: shonta@allen-
                                                              dawson.com




                                                              Rasheed Karim Allen
                                                              Attorney for Plaintiff
                                                              Florida Bar Number: 88525




                                                             !9
